Title: Jefferson’s Compromise Motion concerning Ratification of the Definitive Treaty, [2 January 1784]
From: Jefferson, Thomas
To: 


        
          [2 January 1784]
        
        Whereas it is stipulated in the definitive treaty of peace between the United states and his Britannic majesty that the ratifications of the said treaty shall be exchanged on or before the 3d. day of  March next and there now remains before that period little more time than is requisite for the passage of the said ratification across the Atlantic; And Congress consisting at present but of 7. states, these differ in opinion, some of them considering 9. as requisite under the Confederation to the establishment of every treaty while others are of opinion that nine having ratified the Provisional treaty, and instructed their ministers to enter into a definitive one conformable thereto which is accordingly done seven may under these particular circumstances ratify what has been so declared by nine to have their approbation; and those of the former opinion being equally desirous with the latter that no power which it may be supposed they possess should remain unexercised for the final ratification of this instrument provided it may be done with the preservation of good faith towards the other contracting party and without being supposed to convey any opinion of Congress that such ratification is authoritative, which supposition would be contrary to truth:
        Resolved therefore that the states now present in Congress do declare their approbation and ratification of the said treaty; that the same be duly attested under the seal of the states: and transmitted to our ministers: that so soon as nine states shall be present in Congress, the said treaty shall be submitted to them and their ratification when obtained shall be transmitted to our ministers also in hope of it’s reaching them by the stipulated time, in which case this shall be used and the former cancelled; that [if] however they do not receive the ratification by nine states before the time for exchange they then produce the act of the seven states, offering it to the acceptance of the other party in exchange for theirs with assurance that it will be followed by another expedited by nine states which shall be delivered to them also; and at the same time explaining (if they find it necessary for the preservation of our good faith) the differences of opinion which exist as to the compe[tence] of seven states to this act; or if it be more eligible to the other pa[rty] that then they agree on a further day for the exchange of ratifications.
      